Case 2:21-cv-02022-DOC-KES Document 23-4 Filed 03/22/21 Page 1 of 3 Page ID #:1421




                  Exhibit 2
            to the Declaration of
              Drew S. Hoffman


    REDACTED VERSION OF
   DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
                Case 2:21-cv-02022-DOC-KES Document 23-4 Filed 03/22/21 Page 2 of 3 Page ID #:1422



2502   405810                                                                                 0      0   8/24/2012 15:56
2503   406093                                                                                 0      0   8/24/2012 15:56
2504   405862                                                                                 0      0   8/24/2012 15 56
2505   405886                                                                                 0      0   8/24/2012 15:56
2506   406047                                                                                 0      0   8/24/2012 16:06
2507   406106                                                                                 0      0   8/24/2012 16:07
2508   405940                                                                                 0      0   8/2412012 16:07
2509   406191                                                                                 0      0   8/24/2012 16:07
2510   405813                                                                                 0      0   8/2412012 16:09
2511   405809                                                                                 0      0   8/24/2012 16:10
2512   406019                                                                                 0      0   8/2412012 16:10
2513   406063                                                                                 0      0   8/24/2012 16:10
2514   405890                                                                                 0      0   8/24/2012 16:11
2515   406053                                                                                 0      0   8/24/2012 16:12
2516   405930                                                                                 0      0   8/2412012 16:12
2517   405838                                                                                 0      0   8/24/2012 16:12
2518   405807                                                                                 0      0   8/2412012 16:12
2519   406170                                                                                 0      0   8/24/2012 16:12
2520   405978                                                                                 0      0   8/24/2012 16:13
2521   405880                                                                                 0      0   8/2412012 16:13
2522   406158                                                                                 0      0   8/28/2012 15:25
2523   407202                                                                                 0      0   8/28/2012 15:25
2524   406372                                                                                 0      0   8/28/2012 15:25
2525   407236                                                                                 0      0   8128/2012 15:25
2526   405835                                                                                 0      0   8128/2012 15:26
2527   407787                                                                                 0      0   8128/2012 15:26
2528   407206                                                                                 0      0   8/28/2012 15:26
2529   406101                                                                                 0      0   8128/2012 15:26
2530   407567                                                                                 0      0   8128/2012 15:28
2531   406875                                                                                 0      0   8/28/2012 15:28
2532   407511                                                                                 0      0   8128/2012 15:28
2533
2534
       405845
       406386
                                      ■                                                       0
                                                                                              0
                                                                                                     0
                                                                                                     0
                                                                                                         8/28/2012 15:28
                                                                                                         8128/2012 15:28
2535   405877                                                                                 0      0   8128/2012 15:30
2536   406123                                                                                 0      0   8/3012012 11 :45
2537   408521                                                                                 0      0   8/31/2012 13:47
2539   407851                                                                                 0      0   8/3112012 13:47
2540   406093                                                                                 0      0   8/3112012 13:47
2541   405810                                                                                 0      0   8/3112012 13:49
2542   408238                                                                                 0      0    9/412012 15:02
2543   407521                                                                                 0      0    9/412012 15:02
2544   408124                                                                                 0      0    9/412012 15:08
2545   409104                                                                                 0      0    9/412012 15:10
2546   408834                                                                                 0      0    9/412012 15:10
2547   408358                                                                                 0      0    9/412012 15:11
2548   406732                                                                                 0      0    9/412012 15:11
2549   407790                                                                                 0      0    9/4/2012 15:11
2550   408025                                                                                 0      0    9/4/2012 15:11
2551   407866                                                                                 0      0    9/4/2012 15:11
2552   407835                                                                                 0      0    9/4/2012 15:11
2553   408885                                                                                 0      0    9/412012 15:12
2554
2555
       405830
       406044
                                      ■                                                       0
                                                                                              0
                                                                                                     0
                                                                                                     0
                                                                                                          9/412012 15:16
                                                                                                          9/4/2012 15:16



                                                    Exhibit 2
                                                    Page 112
                 Case 2:21-cv-02022-DOC-KES Document 23-4 Filed 03/22/21 Page 3 of 3 Page ID #:1423



2556   405920                                                                                  0      0    9/4/2012 15:17
2557   406071                                                                                  0      0    9/4/2012 15:18
2558   405816                                                                                  0      0    9/4/2012 15:18
2559   406151                                                                                  0      0    9/4/2012 15:18
2560   405950                                                                                  0      0    9/4/2012 15:18
2561   40581 1                                                                                 0      0    9/4/2012 15:20
2562   405809                                                                                  0      0    9/4/2012 17:04
2563   405804                                                                                  0      0    9/4/2012 17:06
2564   405810                                                                                  0      0    9/4/2012 17:08
2565   405880                                                                                  0      0    9/4/2012 17:09
2566   405813                                                                                  0      0    9/4/2012 17:10
2567   406019                                                                                  0      0    9/4/2012 17:12
2568   405805                                                                                  0      0    9/4/2012 17:13
2569   409765                                                                                  0      0    917/2012 11 :13
2570   406047                                                                                  0      0    9/7/2012 13:46
2571   409090                                                                                  0      0    917/2012 15:10
2572   408887                                                                                  0      0    919/2012 11 :13
2573   408700                                                                                  0      0    919/2012 11 :13
2574   408814                                                                                  0      0    9/9/2012 11 :13
2575   408991                                                                                  0      0    9/9/2012 11 :13
2576   406800                                                                                  0      0    919/2012 11 :13
2577   408300                                                                                  0      0    919/2012 11 :13
2578   407393                                                                                  0      0    9/9/2012 11:13
2579   406319                                                                                  0      0    919/2012 11 :14
2580   408832                                                                                  0      0    919/2012 11 :14
2581   408599                                                                                  0      0    919/2012 11 :14
2582   408887                                                                                  0      0   9/10/2012 15:00
2583   407202                                                                                  0      0   9/10/2012 15:03
2584   409697                                                                                  0      0   9/10/2012 15:06
2585   409369                                                                                  0      0   9/10/2012 15:08
2586   409349                                                                                  0      0   9/10/2012 15:09
2587   406639                                                                                  0      0   9/10/2012 15:10
2588   408133                                                                                  0      0   9/10/2012 15:11
2589   406108                                                                                  0      0   9/10/2012 15:12
2590   406053                                                                                  0      0   9/11/2012 10:11
2591   405862                                                                                  0      0   9/11/2012 13:18
2592   406047                                                                                  0      0   9/11/2012 13:41
2593   407206                                                                                  0      0   9/11/2012 13:50




                                                     Exhibit 2
                                                     Page 11 3
